three related proceedings pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of permanent neglect, the mother appeals from three orders (one as to each child) of the Family Court, Kings County (Danoff, J.), each dated April 1, 2009, which, after a violation hearing, revoked a suspended judgment dated July 1, 2005, upon a determination that she violated the terms and conditions thereof and, after a dispositional hearing, terminated her parental rights.
Ordered that the orders are affirmed, without costs or disbursements.
The mother’s violation of terms and conditions of the suspended judgment (see Matter of Darren V., 61 AD3d 986, 987 [2009]), and the fact that the termination of her parental rights was in the best interest of the children, were established by a preponderance of the evidence (see Matter of Ayame O.-M., 63 AD3d 1069, 1070 [2009]; Matter of Ricky Joseph V., 24 AD3d 683, 684 [2005]; Matter of Alka H., 278 AD2d 326 [2000]).
The mother’s remaining contentions are without merit. Mastro, J.P., Santucci, Chambers and Roman, JJ., concur.